
	

114 HR 967 IH: Protecting America’s Sovereignty Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 967
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Pocan (for himself, Mr. McGovern, Ms. Schakowsky, Mr. Grijalva, Ms. Slaughter, Mr. Nolan, Mr. Gene Green of Texas, Mr. Tonko, Ms. Kaptur, Mr. DeFazio, Mr. Conyers, Mr. Ellison, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the President from entering into a free trade agreement or investment treaty with a
			 foreign country or countries if the agreement or treaty includes
			 investor-state dispute settlement provisions.
	
	
 1.Short titleThis Act may be cited as the Protecting America’s Sovereignty Act. 2.Prohibition on agreements that include investor-state dispute settlement provisions (a)In generalThe President may not, on or after the date of the enactment of this Act, enter into any free trade agreement or investment treaty with a foreign country or countries if the agreement or treaty includes a provision described in subsection (b).
 (b)Provision describedA provision described in this subsection is a provision that grants foreign investors the right to access an international tribunal to seek cash damages from or injunctive relief against the government of the United States if such investors believe actions taken by the United States are in breach of rights conferred to foreign investors in the free trade agreement or investment treaty.
			
